Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2407 Page 1 of 8




                           EXHIBIT 1




                                  EXHIBIT 1
                                   Page 1
Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2408 Page 2 of 8



  1 J. Noah Hagey, Esq. (SBN: 262331)
        hagey@braunhagey.com
  2 J. Tobias Rowe, Esq. (SBN: 305596)
        rowe@braunhagey.com
  3 Rebecca B. Horton, Esq. (SBN: 308052)
        horton@braunhagey.com
  4 BRAUNHAGEY & BORDEN LLP
    220 Sansome Street, 2nd Floor
  5 San Francisco, CA 94104
    Telephone: (415) 599-0210
  6 Facsimile: (415) 276-1808
  7
    ATTORNEYS FOR PLAINTIFF
  8 STONE BREWING CO., LLC
  9
10
                          UNITED STATES DISTRICT COURT
11
                       SOUTHERN DISTRICT OF CALIFORNIA
12
13
                                              Case No. 18-cv-0331-BEN-JMA
14 STONE BREWING CO., LLC,
15                                            PLAINTIFF STONE BREWING
           Plaintiff / Counterclaim           CO., LLC’S INTERROGATORIES,
           Defendant,                         SET ONE, TO DEFENDANT
16                                            MILLERCOORS LLC
                 v.
17                                            Judge: Hon. Roger T. Benitez
      MILLERCOORS LLC,
18                                            Complaint filed: February 12, 2018
           Defendant / Counterclaim
19         Plaintiff.
20
21
22
23
24
25
26
27
28
                                                        Case No. 18-cv-0331-BEN-JMA
                                  EXHIBIT 1
      PLAINTIFF’S SPECIAL INTERROGATORIES,  SET ONE, TO DEFENDANT     MILLERCOORS
                                   Page 2LLC
Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2409 Page 3 of 8



 1         PROPOUNDING PARTY:               Plaintiff Stone Brewing Co., LLC (“Stone”)
 2         RESPONDING PARTY:                Defendant MillerCoors LLC
 3         SET NUMBER:                      One (1)
 4         Pursuant to Federal Rule of Civil Procedure 33, Stone hereby demands that
 5 Defendant MillerCoors LLC answer under oath the interrogatories set forth below
 6 within the time permitted by law.
 7                                      DEFINITIONS
 8         1.     “Stone” as used in these requests shall mean to include collectively and
 9 individually, Stone Brewing Co., LLC, and any partners, employees, agents and
10 representatives, consultants, attorneys or other persons acting under their control or
11 behalf and includes, without limitation, any associated entity, including any
12 predecessor, successor, affiliate, subsidiary or parent entity.
13         2.     “MillerCoors,” “You” and “Your” shall mean to include collectively
14 and individually, MillerCoors LLC, and any partners, employees, agents and
15 representatives, consultants, attorneys or other persons acting under their control or
16 behalf and includes, without limitation, any associated entity, including any
17 predecessor, successor, affiliate, subsidiary or parent entity.
18         3.     “Communication” or “Communications” shall mean the transmittal of
19 information (in the form of facts, ideas, inquiries or otherwise) by any means,
20 including, but not limited to, telephone calls, emails (whether via company server or
21 personal webmail or similar accounts), faxes, text messages (on work or personal
22 phones), instant messages, social media messages, Skype or Voice over Internet
23 Protocol messages, letters, notes, and voicemails.
24         4.     “Concerning” includes supporting, referring to, relating to, alluding to,
25 responding to, commenting on, reviewing any aspect of, discussing, describing,
26 mentioning, analyzing, constituting, evidencing and/or pertaining to the subject of
27 the request.
28
                                         1             Case No. 18-cv-0331-BEN-JMA
                                 EXHIBIT 1
     PLAINTIFF’S SPECIAL INTERROGATORIES,  SET ONE, TO DEFENDANT     MILLERCOORS
                                  Page 3LLC
Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2410 Page 4 of 8



 1         5.    “Document” or “Documents” is defined to be synonymous in meaning
 2 and equal in scope to the usage of the term “documents or electronically stored
 3 information” in Federal Rule of Civil Procedure 34(a)(1)(A), including, but not
 4 limited to: all writings and recordings, including the originals and all non-identical
 5 copies, whether different from the original by reason of any notation made on such
 6 copies or otherwise (including, but without limitation to, email and attachments,
 7 correspondence, memoranda, notes, diaries, minutes, statistics, letters, telegrams,
 8 minutes, contracts, reports, studies, checks, statements, tags, labels, invoices,
 9 brochures, periodicals, telegrams, receipts, returns, summaries, pamphlets, books,
10 interoffice and intraoffice communications, offers, notations of any sort of
11 conversations, working papers, applications, permits, file wrappers, indices,
12 telephone calls, meetings or printouts, teletypes, telefax, invoices, worksheets, and
13 all drafts, alterations, modifications, changes and amendments of any of the
14 foregoing), graphic or aural representations of any kind (including, without
15 limitation, photographs, charts, microfiche, microfilm, videotape, recordings, motion
16 pictures, plans, drawings, surveys), and electronic, mechanical, magnetic, optical or
17 electric records or representations of any kind (including, without limitation,
18 computer files and programs, tapes, cassettes, discs, recordings), including metadata.
19 A draft or non-identical copy is a separate document within the meaning of this term.
20         6.    “Identify,” when used with respect to a person (entity or individual)
21 shall mean to provide that person’s legal and business name(s), contact information,
22 title, department and relationship to MillerCoors or this dispute, as applicable. When
23 “identify” is used with respect to facts, actions, or tangible items, it shall mean to set
24 forth in detail a description of those facts, actions, or tangible items, including the
25 dates, location, and any persons necessary to provide detailed information
26 concerning the relevant facts, actions, or tangible items.
27         7.    “Electronic Media” shall mean to include any device or media capable
28 of storing electronic, mechanical, magnetic, optical or electric records or
                                         2             Case No. 18-cv-0331-BEN-JMA
                                 EXHIBIT 1
     PLAINTIFF’S SPECIAL INTERROGATORIES,  SET ONE, TO DEFENDANT     MILLERCOORS
                                  Page 4LLC
Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2411 Page 5 of 8



 1 representations of any kind and includes, without limitation, computers, hard drives,
 2 computer files and programs, servers, cloud storage services, tapes, cassettes, disks,
 3 and recordings.
 4         8.    In the case of a person other than a natural person, “identify all persons”
 5 shall mean to state: its name, the address of its principal place of business (including
 6 zip code), its telephone number, and the name of its chief executive officer, as well
 7 as, if it has a person other than a natural person that ultimately controls it, that other
 8 person’s name, the address of that person’s principal place of business (including zip
 9 code), that other person’s telephone number, and the name of that other person’s
10 chief executive officer.
11         9.    With respect to natural persons, “identify all persons” shall mean to
12 state: the name of the person; the person’s title or position; the person’s current
13 business address, including the name of the entity at which he or she works; if no
14 business address is known, state the residential address.
15         10.   “Identify all documents” shall mean: to state the Bates page number
16 (i.e., the page number placed on documents by counsel for purposes of identification
17 in responding to these requests) of any document produced by You to Stone in
18 response to these requests; or for any document not produced by You to Stone, to
19 state the date of the document, the type of document (e.g., email, letter, or memo),
20 the creator of the document, and other information sufficient to reasonably describe
21 the document.
22         11.   “Related to” or “relating to” a subject extends to mentioning, referring
23 to, discussing, describing, reflecting, evidencing, identifying, dealing with, consisting
24 of, constituting, or in any way pertaining to the subject, in whole or in part.
25         12.   The singular includes the plural and vice versa, except as the context
26 may require otherwise; reference to any gender includes the other gender; the words
27 “and” and “or” shall be construed as either conjunctive or disjunctive in such manner
28 as will broaden as widely as possible the scope of any request; the word “all” means
                                         3             Case No. 18-cv-0331-BEN-JMA
                                 EXHIBIT 1
     PLAINTIFF’S SPECIAL INTERROGATORIES,  SET ONE, TO DEFENDANT     MILLERCOORS
                                  Page 5LLC
Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2412 Page 6 of 8



 1 “any and all”; the word “any” means “any and all”; the word “including” means
 2 “including without limitation.”
 3        13.    The “Keystone Rebrand” shall mean and include Your changes to the
 4 design of the Keystone Products, including cans, logos, packaging, trade dress,
 5 advertising and marketing collateral that were placed into the market in and around
 6 the Spring of 2017, including the new “Keystone Light Can Label Artwork,” as set
 7 forth in Your Answer/Counterclaims at ¶ 4.
 8        14.    The “Keystone Brand” and “Keystone Products” shall mean and include
 9 the Keystone Light, Keystone, and/or Keystone Ice brands.
10        15.    The “STONE Terms” shall mean and include MillerCoors’ alleged use
11 of the terms “STONE” and “STONES” to refer to its Keystone Products, as alleged
12 in Your Answer/Counterclaims at ¶ 10.
13                                    INSTRUCTIONS
14        1.     Each response to these interrogatories must be as complete and
15 straightforward as the information reasonably available to you, including the
16 information and documents possessed by your attorneys or agents, permits. If an
17 interrogatory cannot be answered completely, answer it to the extent possible.
18        2.     If you are asserting a privilege or making an objection to an
19 interrogatory, you must specifically assert the privilege or state the objection in your
20 written response.
21        3.     If you cannot answer the following interrogatories in full, after
22 exercising due diligence to secure the information and documents to do so, so state,
23 and answer to the extent possible, specifying your inability to answer the remainder,
24 and stating whatever information or knowledge you have concerning the unanswered
25 portion.
26        4.     Your answers to these interrogatories must be verified, dated, and
27 signed.
28
                                         4             Case No. 18-cv-0331-BEN-JMA
                                 EXHIBIT 1
     PLAINTIFF’S SPECIAL INTERROGATORIES,  SET ONE, TO DEFENDANT     MILLERCOORS
                                  Page 6LLC
Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2413 Page 7 of 8



 1                                INTERROGATORIES
 2 INTERROGATORY NO. 1
 3        Identify all persons, including each’s name, title, and contact information by
 4 department, that had any involvement in the conceptualization, development,
 5 planning, design, approval and/or launch of the Keystone Rebrand.
 6 INTERROGATORY NO. 2
 7        Identify the person responsible for designing the artwork on the beer cans
 8 represented as part of the Keystone Rebrand process.
 9 INTERROGATORY NO. 3
10        Identify all branding, marketing or consulting agencies that had any
11 involvement in the conceptualization, development, planning, design, approval
12 and/or launch of the Keystone Rebrand.
13 INTERROGATORY NO. 4
14        Identify each focus group, brand study, consumer survey, or other market
15 analysis commissioned by you regarding the conceptualization, development,
16 planning, design, approval and/or launch of the Keystone Rebrand.
17 INTERROGATORY NO. 5
18        Identify all distributors of the Keystone Brand, including each’s name,
19 location, and geographic territory, since January 2016 to the present.
20 INTERROGATORY NO. 6
21        Identify the first date (including month, day, and year) that MillerCoors ever
22 used the word “STONE” separate from the word “KEY” on any beer can or bottle,
23 including such use where the words are placed on different lines of text.
24 INTERROGATORY NO. 7
25        Identify each alleged form of use by MillerCoors of the STONE Terms in
26 connection with the marketing of Keystone Products for each year from 1989 to
27 present.
28
                                         5             Case No. 18-cv-0331-BEN-JMA
                                 EXHIBIT 1
     PLAINTIFF’S SPECIAL INTERROGATORIES,  SET ONE, TO DEFENDANT     MILLERCOORS
                                  Page 7LLC
Case 3:18-cv-00331-BEN-LL Document 81-1 Filed 03/08/19 PageID.2414 Page 8 of 8



 1 INTERROGATORY NO. 8
 2        Identify each third party (including any employee of MolsonCoors) with
 3 whom MillerCoors has communicated regarding Stone from January 2016 to present.
 4 INTERROGATORY NO. 9
 5        Identify each third party (including any employee of MolsonCoors) with
 6 whom MillerCoors has communicated regarding this lawsuit from its inception to
 7 present.
 8 INTERROGATORY NO. 10
 9        Identify each communication (oral or written) between MillerCoors or its
10 agents with any beer consumer or beer distributor regarding Stone or this lawsuit
11 from January 2016 to present. In the event you direct Stone to the existence of
12 written communications in your document production, please identify the applicable
13 Bates numbers.
14 INTERROGATORY NO. 11
15        Identify each employee of your parent company, MolsonCoors, that was
16 involved in or aware of the Keystone Rebrand, together with his or her role therein.
17
18
     Dated: September 26, 2018                  Respectfully Submitted,
19
20                                              BRAUNHAGEY & BORDEN LLP

21                                              By: s/ J. Noah Hagey
22                                                     J. Noah Hagey

23                                              Attorneys for Plaintiff
24                                              Stone Brewing Co., LLC

25
26
27
28
                                         6             Case No. 18-cv-0331-BEN-JMA
                                 EXHIBIT 1
     PLAINTIFF’S SPECIAL INTERROGATORIES,  SET ONE, TO DEFENDANT     MILLERCOORS
                                  Page 8LLC
